Fourth Court of Appeals
                               San Antonio, Texas
                                      April 13, 2022

                                   No. 04-22-00020-CV

             WHATABURGER RESTAURANTS LLC and Crystal Krueger,
                             Appellants

                                            v.

                       Sadok FERCHICHI and Martina Coronado,
                                    Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI15548
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER

    The Appellant’s unopposed motion for extension of time to file reply brief is
GRANTED. The reply brief is due May 11, 2022.

      It is so ORDERED on this 13th day of April, 2022.

                                                                       PER CURIAM



      ATTTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court